                        Case 4:18-cv-00342-KGB Document 98-2 Filed 12/17/19 Page 1 of 2


                                                                       Matthew A. Kezhaya <matt@kezhaya.law>



Cave v. Thurston - Discovery Reqs. to Intervenors - Follow Up
Matthew A. Kezhaya <matt@kezhaya.law>                                                 Thu, Sep 5, 2019 at 3:09 AM
To: Michael Cantrell <michael.cantrell@arkansasag.gov>
Cc: "Stuart de Haan, Esq." <stu.dehaan@gmail.com>
Bcc: kezhaya-law-plc-TPdAqBFSUX@mycasemail.com

 Michael,

 I received the attached last week but haven't been able to get to updating our discovery responses. I
 hope to have those to you next week.

 Matthew A. Kezhaya

 Kezhaya Law PLC
 1202 NE McClain Rd
 Bentonville, AR 72712
 p: (479) 431-6112
 f: (479) 282-2892
 e: matt@kezhaya.law

 This message may contain confidential or privileged information and was intended for a particular
 recipient. If it appears that I sent this to you in error, please inform me and delete this message.

 [Quoted text hidden]


  14 attachments




                                         20130125_133925.jpg
                                         1248K




                                         Attach19691_20151219_214818.jpg
                                         112K




                                         DSC00401.JPG
                                         5600K
          Case 4:18-cv-00342-KGB Document 98-2 Filed 12/17/19 Page 2 of 2




                                 20130125_134341.jpg
                                 1249K




                                 DSC_0135.JPG
                                 6329K




IRS - TST page 2.pdf
85K
Gmail - Fwd_ Re_ Follow Up.pdf
109K
Gmail - [FWD_ Re_ Follow Up].pdf
105K
TST - Charity Designation 11-29-18.pdf
180K
TST Articles.pdf
31K
IRS Approval.pdf
1481K
12-17-2018 BSH ORDER REDACTED.pdf
916K
CP575Notice_1510694027448.pdf
14K
Baphomet Agmt.pdf
1885K
